EXHIBIT16.2 March 11, 2013 United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Forever Valuable Collectibles, Inc. On March 11, 2013 my appointment as auditor for Forever Valuable Collectibles, Inc. ceased. I have read Forever Valuable Collectibles, Inc.’s statements included under Item 4.01 of its Form 8-K dated March 11, 2013 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Borgers & Cutler CPA's PLLC Borgers & Cutler CPA’s PLLC Certified Public Accountants Denver, CO
